ORDER

PER CURIAM:
AND NOW, this 29th day of July, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board dated June 2,1997, it is hereby
ORDERED that James L. Heidecker, Jr., be and he is suspended from the Bar of this Commonwealth for a period of three months and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall refund the $2,500.00 retainer and, pursuant to Rule 208(g), Pa.R.D.E., he shall pay costs to the Disciplinary Board.